Citation Nr: 1816910	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-55 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection a psychological disorder.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for a left ear hearing loss disability.

4. Entitlement to service connection for cerebrovascular disease with recurrent ischemia.

5. Entitlement to an increased rating for hydropyelonephrosis, status-post left nephrectomy, in excess of 30 percent disabling.


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to August 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO). 

After the Veteran filed his September 2016 notice of disagreement (NOD), entitlement to service connection for right ear hearing loss disability and tinnitus was granted in a September 2016 rating decision. Because that decision represents a full grant of the benefit sought, those issues are not before the Board. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The Board notes that the Veteran originally filed a claim of service connection for a "heart condition." See September 2013 correspondence. The RO thereafter recharacterized the claim as for cerebrovascular disease with recurrent ischemia. See May 2014 rating decision. While it does not appear that cerebrovascular disease is related to a heart condition, the issue has since been adjudicated and appealed by the Veteran under that characterization. See, e.g., September 2016 NOD. In what appears to have been an attempt to resolve this issue, the RO adjudicated a claim for aortic valve disease, a heart condition, in a September 2016 rating decision, for which the Veteran filed an NOD but has not yet filed a timely substantive appeal (VA Form 9). Therefore, at this time, the Board will adjudicate the claim as for cerebrovascular disease with recurrent ischemia.

Finally, the Board notes that the Veteran's September 2016 NOD states that he was appealing service connection, the effective date, and the evaluation of the Veteran's hydropyelonephrosis, status-post left nephrectomy (in fact, those options were checked for all the disabilities appealed, regardless of the issue decided). However, that same month, the Veteran's representative verbally communicated that they "had not specifically appealed an effective date." Therefore, the Board does not find it appropriate to add entitlement to an earlier effective date for hydropyelonephrosis, status-post left nephrectomy, as an issue to be remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a left ear hearing loss disability and cerebrovascular disease and entitlement to an increased rating for hydropyelonephrosis, status post-left nephrectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran does not currently have a psychological disorder.

2. The preponderance of the evidence reflects the Veteran's diabetes mellitus had its onset over 50 years after his discharge from active duty service and was not otherwise incurred in service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a psychological disorder have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for entitlement to service connection for diabetes mellitus have not been met. 38 U.S.C. §§ 1101, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Remand for a VA examination for a psychological disorder is unnecessary because there is no competent evidence of a current disability, or persistent or recurrent symptoms of a disability. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). Notably, all VA and private medical records reflect a normal psychological disposition.

Remand for a VA examination for diabetes mellitus is unnecessary because the evidence does not establish that diabetes manifested during the applicable presumptive period, or that an event, injury, or disease occurred in service. See, id. Specifically, the Veteran's service treatment records (STRs) are silent for complaints or diagnoses related to diabetes mellitus, and VA treatment records reflect the disability had its onset in approximately July 2012.

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303. Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

In the absence of a current diagnosed disability, service connection cannot be granted for such disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Certain chronic disabilities, including diabetes mellitus, may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time post-service (one year for diabetes). 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt must be given to the Veteran. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the issue, the issue is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Psychological Disorder - Factual Background and Analysis

Aside from his September 2013 claim for a "mental condition," the Veteran has not provided any lay statements related to his psychological disorder.

VA treatment records do not reflect any complaints or diagnoses relating to a psychological disorder. Screening tests for posttraumatic stress disorder (PTSD) and depression were negative. See November 2011, July 2012, and July 2013 VA treatment records. Private medical records are similarly without any indication that the Veteran has a psychological disorder. 

Upon reviewing the record, the Board finds that the preponderance of the evidence reflects the Veteran does not have a current psychological disability. Even if the Board were to infer that the Veteran's September 2013 claim for a mental condition is a lay statement saying that he has a psychological disorder, the Veteran is not competent to diagnose a psychological disorder. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions). As a result, the Veteran's statement is given little probative weight and is outweighed by the medical evidence of record reflecting that the Veteran does not have such a disorder. As a result, service connection is not warranted.

IV. Diabetes Mellitus - Factual Background and Analysis

Aside from his September 2013 claim for diabetes, the Veteran has not provided any lay statements related to his diabetes mellitus.

STRs are silent for any indication the Veteran had diabetes during service. VA treatment records reflect the Veteran's diabetes had its onset in approximately July 2012. See July 2012 VA treatment records. Private medical records do not discuss the Veteran's incurrence of diabetes.

Upon reviewing the record, the Board finds that the preponderance of the evidence reflects the Veteran's diabetes mellitus was not incurred in service and first manifested decades after his discharge from active duty service. Notably, there is no evidence in the Veteran's STRs that diabetes had its onset during service, and the only evidence discussing the onset of the Veteran's diabetes mellitus reflects onset over 50 years after the Veteran's discharge from service. Accordingly, service connection is not warranted.





ORDER

Service connection for a psychological disorder is denied.

Service connection for diabetes mellitus is denied.


REMAND

Left ear hearing loss disability

The Veteran submitted a medical release for D. W. Martin, MD, in January 2014. Although the Veteran stated that Dr. Martin had passed away, he also reported that he had performed left ear surgery between 1965 and 1970 at Methodist Hospital South. It does not appear VA ever attempted to obtain such records from Methodist Hospital South. It is VA's duty to notify the Veteran if private medical records are not obtained. See 38 C.F.R. § 3.159(e). As a result, remand is necessary to provide the Veteran proper notice.

Cerebrovascular disease

It appears that the Veteran's cerebrovascular disease may be associated with his hypertension. See May 2013 private treatment records. As discussed below, the Veteran's hypertension may be related to his service-connected hydropyelonephrosis, status post-left nephrectomy. Accordingly, this issue is inextricably intertwined with the issue of entitlement to an increased rating for hydropyelonephrosis.

Hydropyelonephrosis, status post-left nephrectomy

The Veteran underwent a VA kidney examination in January 2014. He is currently rated pursuant to Diagnostic Code (Code) 7500, for removal of a kidney. See 38 C.F.R. § 4.115b. Pursuant to that Code, the Veteran is assigned a rating using the renal dysfunction criteria in 38 C.F.R. § 4.115a; such criteria considers whether a Veteran has hypertension manifesting with diastolic pressure predominately at 120 or more. See 38 C.F.R. § 4.104, Diagnostic Code 7101. The record reflects that the Veteran is diagnosed with hypertension. See, e.g., July 2013 VA treatment records. Because the January 2014 VA examination does not discuss the Veteran's hypertension, remand is necessary for a new VA examination discussing whether the Veteran's hypertension is a symptom of his kidney disability, and, if so, the severity of such hypertension.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from February 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. The AOJ should provide the Veteran proper notice in compliance with 38 C.F.R. § 3.159(e) that VA did not obtain records from Methodist Hospital South pursuant to a January 2014 private medical release. The AOJ should also provide the Veteran the opportunity to submit any additional medical releases for private records. The Veteran must assist in the matter by identifying his private healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified in compliance with 38 C.F.R. § 3.159(e) and advised that it is ultimately his responsibility to ensure that any available private records are received.

3. After the above development has been completed, the AOJ should arrange for an examination of the Veteran to assess the current severity of his service-connected hydropyelonephrosis, status post-left nephrectomy. The examiner must review the entire record in conjunction with the examination and note such review was conducted. In addition, the examiner must respond to the following:

(a) Is it at least as likely as not (50% or greater probability) that the Veteran's hypertension is a symptom of his service-connected hydropyelonephrosis, status post-left nephrectomy? Please explain why.

(b) If the Veteran's hypertension is a symptom of his service-connected hydropyelonephrosis, status post-left nephrectomy, please state whether the Veteran's diastolic pressure is predominantly 120 or greater, or 130 or greater.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


